Citation Nr: 0640101	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-28 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
prior to August 3, 2004, and in excess of 20 percent 
thereafter, for residuals, shell fragment wound of the left 
shoulder.

3.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound scar, left shoulder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, in which the RO continued a 10 percent rating for 
shell fragment wound scar of the left shoulder and a 0 
percent rating for bilateral defective hearing.  The rating 
decision also granted service connection for residuals shell 
fragment wound, left shoulder, with a 10 percent rating, and 
thereafter, a September 2004 rating decision granted a 20 
percent rating from August 3, 2004.  



FINDINGS OF FACT

1.  The veteran's service-connected hearing loss has not 
manifested to a numerical degree of severity for a 
compensable evaluation as required by the applicable 
regulations.  

2.  The veteran's service-connected left shoulder disability 
(which is a minor extremity) manifested with pain and 
limitation of motion prior to August 3, 2004, but not with 
limited motion to 25 degrees from side, even considering pain 
on motion and fatigability.  

3.  The veteran's service-connected scar has been found to be 
oblique; well-healed; non-tender; with no texture changes; 
not adherent to underlying soft tissue; and with no 
ulceration or elevation of scar tissue.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2006); 38 C.F.R. §§ 4.85, 4.86 (2006).

2.  The criteria for an initial 20 percent rating prior to 
August 3, 2004, have been met, and therefrom the criteria for 
a rating in excess of 30 percent have not been met, for 
service-connected residuals, shell fragment wound of the left 
shoulder.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5201 (2006).

3.  The criteria for a rating in excess of 10 percent for 
service-connected shell fragment wound scar, left shoulder, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§4.118, Diagnostic Code 7804 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
August 2002 letter.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered below.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Particularly, the August 2002 letter 
told the veteran that to establish entitlement for an 
increased rating the evidence should show that current 
symptomatology more closely approximates the rating criteria 
for the next higher evaluation.  Also, in April 2006, the 
veteran received notification concerning disability ratings 
and effective dates, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); it is noted, however, that had the 
veteran not received this latter notice, he would not have 
been prejudiced because the denial below for the two 
increased rating issues renders any matter regarding a 
disability rating and effective date moot.  Moreover, because 
the Board has granted an increased initial rating for a left 
shoulder disability, the veteran will receive notice 
concerning an effective date when the RO effectuates the 
order in this decision.  

The veteran received the August 2002 letter prior to the 
rating decision on appeal.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Also, in order to be consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA 
notice must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
August 2002 letter that informed the veteran of the 
following:  "Please tell us whether there is any additional 
information or evidence that you think will support your 
claim."  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO 
obtained VA treatment records from 2002 to 2005.  The record 
contains VA examination reports from September 2002, March 
2004, August 2004, and February 2005, which provide 
sufficient evidence to decide the claims for higher ratings.  

The Board is not aware of the existence of any additional 
relevant evidence which has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Because the veteran has received adequate notice 
under the VCAA, and VA has provided numerous examinations to 
generate highly relevant evidence concerning the issues on 
appeal, no prejudice results in proceeding with the issuance 
of a final decision in this case.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Hearing loss 

A review of the hearing tests in the record shows that a 
higher rating is not warranted at this time.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) 
by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the numeric 
designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.

The regulations provide that in cases of exceptional hearing 
loss, that is, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Pursuant to his claim for an increased rating, the veteran 
submitted a hearing test for the purpose of commercial driver 
fitness determination; testing found 15 decibels at 500 
hertz, 0 at 1,000 hertz, and 60 at 2,000 hertz, right ear, 
and 5 decibels at 500 hertz, 10 decibels at 1,000 hertz, and 
40 decibels at 2,000 hertz, left ear.  

At a September 2002 VA examination, audiology testing found 
pure tone thresholds of 10, 70, 70, 70, at 1,000, 2,000, 
3,000 and 4,000 hertz, respectively, for the right ear, and 
10, 25, 70, 65, at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively, for the left ear.  The average for the right 
ear was 55, and the average for the left year was 43.  Speech 
recognition for the right ear was 96 percent, and the left 
ear was 100 percent.

At a March 2004 VA examination, the veteran had recorded pure 
tone thresholds of 15, 65, 75, 75, at 1,000, 2,000, 3,000 and 
4,000 hertz, respectively, for the right ear, and 10, 30, 70, 
70, at 1,000, 2,000, 3,000 and 4,000 hertz, respectively, for 
the left ear.  The average for the right ear was 58, and left 
ear was 45.  Speech recognition was 96 percent for both ears.  

At a February 2005 VA examination, testing found pure tone 
thresholds of 20, 65, 75, 75 at 1,000, 2,000, 3,000 and 4,000 
hertz, respectively, for the right ear, and 20, 35, 70, 70 at 
1,000, 2,000, 3,000 and 4,000 hertz, respectively, for the 
left ear.  Pure tone averages were 59 for the right ear and 
49 for the left ear.  Speech recognition scores were 96 
percent right ear, and 96 percent left ear.  

Based upon the September 2002 VA examination, and when 
combining puretone averages with speech discrimation, the 
right ear is assigned IV (which takes into consideration an 
exceptional hearing pattern of 10 decibels at 1000 hertz and 
70 decibels at 2000 hertz, see 38 C.F.R. § 4.86(b)) and left 
ear is assigned I-the combination of which according to 
Table VII results in 0 percent rating.  

Based on the March 2004 VA examination, the veteran's right 
ear is assigned II, and left ear I, the combination of which 
under Table VII results in a 0 percent rating.

Based on the February 2005 VA examination, the right ear is 
assigned II and the left ear I, the combination of which 
results in a 0 percent rating.

As such, a compensable rating is not warranted.  The Board 
has considered the veteran's statements concerning his 
employment in relation to hearing problems.  See 38 C.F.R. 
§ 4.1 (providing that ratings represent as far as can be 
practicably determined the average impairment in earning 
capacity resulting from service-connected disability in 
civilian occupations).  It appears, however, that such 
concerns have been medically addressed-a September 2004 VA 
treatment note indicated that the veteran's hearing aids were 
functioning properly, and he reported no subjective changes 
in hearing from his last assessment in March 2004.  Also, a 
February 2005 VA mental health assessment note indicated the 
veteran's report of having been a successful truck driver for 
40 years, and that he was only a couple of years from 
retirement.  

Given the rules that the Board must apply in determining the 
proper disability rating for service-connected hearing loss, 
the veteran's hearing has not manifested to a degree of 
severity that the regulations recognize as requiring a 
compensable evaluation.  Thus, the claim is denied.  


Left shoulder

A review of the record shows that the veteran is entitled to 
an initial rating of 20 percent prior to August 3, 2004, but 
not in excess of 30 percent for service-connected residuals, 
shell fragment wound, left shoulder.  

At a September 2002 VA examination, the veteran reported that 
he had had some tenderness in his left shoulder, and some 
limitation of motion.  Physical examination revealed a three 
centimeter scar outlined in red on the attached scar sheet, 
which was minimally tender, not swollen, red or demonstrating 
increase in local heat.  There was no tenderness about the 
left acromioclavicular point.  Abduction was 0 to 165 
degrees, forward flexion 0 to 175 degrees, external rotation 
0 to 85 degrees, internal rotation 0 to 85 degrees, and none 
reduced by resistance.  The examiner found that muscle mass 
and strength of the left shoulder appeared to be perfectly 
normal.  In terms of DeLuca, the examiner did not foresee the 
likelihood of weakness, incoordination, or loss of range of 
motion with respect to the left shoulder.  X-ray showed 
metallic fragment projected over the proximal humeral shaft, 
with no fracture or dislocation, and glenohumeral and 
acromioclavicular joint spaces were well maintained.  

A November 2002 VA primary care history noted a past medical 
history of left shoulder history in 1968.  The veteran stated 
that he had no major problems that day.  

On his September 2003 VA Form 9, the veteran stated that his 
service-connected left shoulder had become increasingly 
worse.  A November 2003 VA treatment note indicated left 
shoulder pain. 

At an August 2004 VA examination, the veteran reported that 
since the last assessment, pain and tenderness in the left 
shoulder had increased and his range of motion diminished.  
Objective findings indicated a three centimeter scar that was 
redder than the surrounding tissues, minimally tender not 
draining, irregular texture, not adherent to underlying 
tissue, and neither elevated nor depressed.  The examiner 
found tenderness about the left acromioclavicular joint.  
Abduction was 0 to 100 degrees, which was reduced to 85 
degrees after the fifth repetition.  Forward flexion was 
initially 0 to 120 degrees, which was reduced to 105 degrees 
after the fifth repetition.  External and internal rotation 
was 0 to 85 degrees unreduced after repetition and against 
resistance with no shortening of duration.  The muscle mass 
appeared to be good.  Based on DeLuca, the examiner 
anticipated increasing muscle spasm with a further loss of 
abduction and forward flexion of 5 to 10 degrees.  

Review of shoulder x-ray from May 2004 showed large charcoal 
fragment in the soft tissues anterior to the lower left 
humeral head with a few smaller associated fragments, and 
mild osteoarthritis of the acromioclavicular joint, otherwise 
normal.  

In June 2004, a VA orthopedic consult noted a history of 
chronic left shoulder pain worse with overhead and internal 
rotation motion.  The impression was left shoulder 
impingement syndrome, and AC joint degenerative joint 
disease.

A September 2004 physical therapy consult report contained 
the veteran's report of an increase in baseline pain, and 
that he never slept on the arm.  The veteran stated that he 
always had aching in the shoulder.  Range of motion was 90 
degrees flexion and 90 degrees abduction with pain at end of 
range and fatigability.  The assessor also found pain to 
palpation at biceps tendon and rotator cuff tendon insertion.  
The veteran's posture was kyphotic, and he had tightness with 
little left scapula movement.  The assessor found generalized 
weakness in the left arm.  By September 28, the veteran 
stated that his arm had been getting stronger, and he noticed 
that it only hurt when he tried to lift it too high.  In 
November 2004, at a follow-up, the veteran stated that he was 
doing well and reported decreased pain and increasing range 
of motion.  The left shoulder had no erythmea or 
inflammation, and no obvious deformity.  The assessment was 
shoulder pain, early degenerative joint disease.  

A February 2005 orthopedic consult contained the veteran's 
report of intermittent left shoulder discomfort.  The 
assessor noted that the veteran had excellent glenohumeral 
motion of 90 degrees abduction and external rotation.  He had 
mild subacromial creptius, and lacked 15 degrees of full 
forward elevation.  The veteran also lacked 15-20 degrees of 
full scapulo thoracic slide that was otherwise normally 
smooth and done briskly without pain.  The veteran would be 
able to discontinue his physical therapy, and he would 
continue a self administered home program such that he should 
be able to increase his scap-thoracic motion with wall climb 
exercises.  Tylenol and ibuprofen was recommended.  

At a February 2005 VA examination, the veteran reported 
symptoms of pain in the anterior aspect of the shoulder and 
limited motion.  He had some grinding, popping, and pain, and 
it was worse in the overhead position.  The veteran had some 
night pain and he noted some weakness in the shoulder, and 
denied instability or giving way of the shoulder.  He had 
undergone physical therapy, anti-inflammatory agents, and one 
or two cortisone injections.  The veteran had difficulty at 
times with activities of daily living with decreased 
abilities to use the shoulder overhead.  He reported fatigue 
and weakness and increased pain with increased activities.  
The veteran denied flare-ups per se.  

A physical examination found no atrophy and a very small scar 
over the anterolateral region of the shoulder.  The scar was 
oblique exactly 2 centimeters in length, was well-healed, and 
non-tender.  There were no texture changes to the scar and it 
was not adherent to underlying soft tissue.  There was no 
ulceration or elevation of scar tissue, and the area was 
nontender.  Passive elevation was to a full 180 degrees, and 
passive abduction was 180 degrees.  Active elevation was 
limited to 90 degrees by the veteran's guarding and reports 
of pain at 90 degrees flexion.  External and internal 
rotation was 60.  The veteran's abduction was 120 degrees.  
He had normal strength in abduction and rotation.  There was 
mildly positive impingement sign and the AC joint was mildly 
tender.

The examiner stated that the veteran's passive motion best 
estimated his true range of motion and his limits in active 
motion were secondary to pain.  The examiner assigned an 
additional 10 degree range of motion loss in shoulder flexion 
(based on passive range of motion measurements) for the 
DeLuca issues.  

It was further noted by the examiner that the veteran was 
right hand dominant.  

When the veteran's left shoulder residuals of shell fragment 
wound was service-connected in November 2002, the RO utilized 
Diagnostic Codes (DCs) 5099-5024.  A later rating decision 
listed, however, DCs 5099-5201.  Both designations 
essentially indicate that the veteran's service-connected 
left shoulder was rated according to limitation of motion, 
which is done with DC 5201.

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  
38 C.F.R. § 4.71.  Normal range of motion for the shoulder 
is:  Forward elevation (flexion) to 180 degrees; abduction to 
180 degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  Id.  

Limitation of motion of the minor arm to the shoulder level 
is rated 20 percent; midway between side and shoulder level 
is rated 20 percent; and to 25 degrees from side is rated 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Notably, the other criteria under 38 C.F.R. § 4.71a do not 
address the veteran's current service-connected disability-
that is, the record does not reflect a diagnosis of ankylosis 
(DC 5200), or fibrous union of the humerus (DC 5202).  Also, 
though physical therapy treatment notes reflected limited 
movement of the scapula, it does not appear that the veteran 
has suffered from nonunion or dislocation of the clavicle or 
scapula, and thus DC 5203 is not applicable.

Because the veteran is right hand dominant, DC 5201 provides 
ratings for a service-connected disability that involves a 
minor extremity.  It is determined, and resolving any 
reasonable doubt in the veteran's favor, that he is entitled 
to a 20 percent rating prior to August 3, 2004.  The evidence 
shows that, given considerations of functional loss due to 
pain, the veteran's service-connected left shoulder exhibited 
limitation of motion prior to August 3, 2004, and the overall 
disability more closely approximates a 20 percent rating.  

The next highest rating of 30 percent for a minor extremity 
is not appropriate, however, because the evidence of record 
does not show that he has limitation of motion to 25 degrees 
from side, even taking into account his pain on motion and 
any fatigability.  Rather, as of a February 2005 VA 
examination, the veteran had active elevation to 90 degrees, 
90 degrees flexion, and 120 degrees abduction.  Even with the 
examiner's comment that DeLuca factors would generate an 
additional 10 degree loss of motion in shoulder flexion, the 
Board cannot interpret this data to conclude that the 
veteran's range of motion for the left shoulder was limited 
to 25 degrees.  The veteran's overall disability picture, 
including some apparent success with physical therapy, does 
not reflect a 30 percent rating at this time.  

In terms of the service-connected scar, which is currently 
assigned a maximum 10 percent rating under DC 7804 for 
superficial scar painful on examination, a higher rating is 
also not warranted.  

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the skin.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Prior to August 30, 2002, the rating criteria covered the 
following:  Scars, disfiguring, head, face or neck (DC 7800); 
Scars, burns, third degree (DC 7801); Scars, burns, second 
degree (DC 7802); Scars, superficial (DCs 7803 and 7804, 
maximum 10 percent); Scars, other, rate on limitation of 
function of part affected (DC 7805).  

A review of the preceding rating criteria shows that the 
veteran has the maximum rating under superficial scars, which 
is the most appropriate criteria because he does not have a 
disfiguring scar of head, face, or neck, nor a scar from a 
burn.  Also, the evidence does not show that the veteran's 
scar has caused limitation of function in and of itself 
(rather, limitation of function of the veteran's left 
shoulder appears to come from internal disease process as 
discussed above).    

Similarly under the new criteria, a 10 percent is the maximum 
schedular under DC 7803 (superficial and unstable scar) and 
DC 7802 (scar, other than head, face, or neck, that are 
superficial and do not cause limited motion).  The other DCs 
for scars are simply not applicable, i.e., DC 7800, 
disfigurement  of the head, face, or neck, or DC 7801, scars, 
other than head, face, or neck, that are deep or cause 
limited motion.  That is, none of the evidence above has 
identified that the veteran's service-connected scar was deep 
and caused limited motion.  In fact, the most recent February 
2005 VA examination found that the service-connected scar was 
not adherent to underlying soft tissue, and there was no 
ulceration or elevation of scar tissue.  As such, a rating 
higher than 10 percent is not warranted under the regulations 
that bind the Board's decision.    


ORDER

A compensable rating for service-connected hearing loss is 
denied.  

An initial rating of 20 percent prior to August 3, 2004, is 
granted, and an initial rating in excess of 20 percent is 
denied, for service-connected residuals, shell fragment wound 
of the left shoulder.  

A rating in excess of 10 percent for shell fragment wound 
scar, left shoulder, is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


